Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action 
Claims 1-20 are pending and are being considered.

Response to 103
	Applicants arguments filed on 09/23/2022 have been fully considered and are not persuasive.
In response to applicant’s arguments on page 3 and 4 of remarks that Rydnell fails to teach first WAG and second WAG in a access network because Rydnell teaches GASNs (i.e. first and second WAG in a core network). The applicant argues that core network of Rydnell cannot be equated with access network of instant application because the term “access network” and “core network” are not interchangeable. The examiner acknowledges applicant’s point of view but respectfully disagrees due to following reasons:
First, the access network under broadest reasonable interpretation is defined as user network that connects subscriber to a service provider such as internet, Ethernet and WLAN which can be ISP, home network, mobile network DSL etc. while core network is backbone network which can be ISP network. In other words, we can say core network includes access network. See Rydnell on [0029] teaches access network in a core network for providing access. Now let’s see if core network of Rydnell meets this definition. In Rydnell’s case See Fig 1 the core network 100 which connects the GASNs 10 to service provider such as WLAN 200 for providing access. Therefore, it would have been obvious for person of ordinary skill to conclude core network as an access network for providing access.
	Second, the inventive concept that is being claimed is first and second WAG in one network sending and receiving packets via GTP tunnel and forwarding the packet to node in a different network. 
The examiner relied on Rydnell et al (i.e. primary reference) in view of Yeh et al (i.e. secondary reference) to teach the above concept. Ryndell teaches two WAGs in a same network connected via GTP tunnel and Yeh teaches WAGs in access network for transmitting packet in core network as required by the claim.
  Rydnell on [0095] teaches the new GASN (i.e. second WAG) transmitting update PDP context request (i.e. third packet) to the previous GASN (i.e. first WAG) as required by the claim. The claim further required the first WAG (i.e. previous GASN in instant case) to transmit the third packet (i.e. update context request in instant case) to core network i.e. other than the access network because both the first WAG and the second WAG are within the access network. However, Ryndell discloses the previous GASN (i.e. first WAG) transmitting the update PDP context response back to the new GASN (i.e. the second WAG) instead of transmitting to the core network. 
Therefore, based on above rationales the examiner finds it reasonable to equate access network of instant application with core network of instant application. 

	In response to applicant’s arguments on page 4 para 1 of remarks that Rydnell fails to teach “in response to determining the identity of the first WAG, establishing a GPRS Tunneling Protocol (GTP) tunnel connection between the first WAG and the second WAG.” As already explained above GASNs in core network of Rydnell is equal to WAGs in access network. Rydnell on [0089-0094] teaches the MS/UE sends an IKE_AUTH Request message to the new GASN, e.g. a PDG (i.e. second gateway),  the Routing Area Update request contains an identifier (e.g. NAI, RAI, . . . ,) of the previous GASN so that the TTG can find (i.e. identify the first WAG) it without having to contact the HSS/AAA). See Fig 1 Shows GTP tunnel established between GASN1, GASN2 and GASN3. 
	The above response is equally applicable to independent claim 14 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rydnell et al (hereinafter Rydnell) (US 20080219218) in view of Yeh et al (hereinafter Yeh) (US 20130070596).
Regarding claim 1 Rydnell teaches A method of data communication between an access network and a core network, the method comprising (Rydnell on [0009-0010] teaches method for communicating data in a core and access network); 
receiving, by a second WAG in the access network, a second data packet transmitted from the UE (Rydnell [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request message (i.e. second packet) to the new PDG (i.e. second WAG) in a core network 100 (i.e. access network). See also on [0029] receiving an access request relating to access over a second, or new, access network in a core network node comprising a second (or new) packet data gateway access support node. See also Fig 8 and text on [0089-0094] teaches the MS/UE sends an IKE_AUTH Request message to the new GASN, e.g. a PDG (i.e. second gateway));
in response to receiving the second data packet, the second WAG determining an identity of the first WAG (Ryndell on [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request message (i.e. second packet) to the new PDG. The new PDG (i.e. second WAG) requests the previous GASN (i.e. first WAG) address from HSS/AAA. The new PDG sends MIP Registration Request to the previous GASN concerned. The MIP message contains the required information (new PDG Address, Tunnel Endpoint Identifier, serving network identity etc.). See also Fig 2 and text on [0089-0094] teaches the MS/UE sends an IKE_AUTH Request message to the new GASN, e.g. a PDG (i.e. second gateway),  the Routing Area Update request contains an identifier (e.g. NAI, RAI, . . . ,) of the previous GASN so that the TTG can find (i.e. identify the first WAG) it without having to contact the HSS/AAA);
in response to determining the identity of the first WAG, establishing a GPRS Tunneling Protocol (GTP) tunnel connection between the first WAG and the second WAG (Ryndell on [0056 and 0081] teaches establishing GTP (GPRS tunneling) between GASN1 e.g. PDG (i.e. second gateway) and GASN3 (first gateway));
after establishing the GTP tunnel connection, receiving by the second WAG a third data packet corresponding to the first data flow transmitted from the UE (Ryndell Fig 8 on [0092] teaches the MS/UE sends a IKE_AUTH Request message (i.e. third packet) to the new GASN (PDG) (i.e. second gateway). The message contains the RAU information needed. Update Type shall indicate "Update from UTRAN access". In this case the parameters P-TMSI, VLR TMSI, P-TMSI Signature, old RA etc. (i.e. the first packet is distinct from the third packet, the third packet is transmitted in response to key authentication response));
 transmitting, by the second WAG to the first WAG via the GTP tunnel connection, the third data packet (Ryndell on [0095] teaches the new GASN (PDG) sends an Update PDP Context Request (i.e. third packet because it corresponds to the update type request message sent from UE to the new gateway) (new GASN (PDG) Address, QoS Negotiated, Tunnel Endpoint Identifier, serving network identity, CGI/SAI, RAT type) to the previous GASN).
	Although Rydnell teaches first WAG receiving packet, but fails to explicitly teach receiving, by a first wireless access gateway (WAG) in the access network, a first data packet corresponding to a first data flow transmitted from a user equipment (UE), forwarding, by the first WAG, the first data packet to the core network and forwarding, by the first WAG, the third data packet to the core network, however Yeh from analogous art teaches receiving, by a first wireless access gateway (WAG) in the access network, a first data packet corresponding to a first data flow transmitted from a user equipment (UE) (Yeh Fig 2 block 213 and text on [0037] teaches packet is sent by the UE 210 (i.e. first data flow) to WAG 213 in a access network);
forwarding, by the first WAG, the first data packet to the core network (Yeh on [0037] teaches the WAG 213 then transmits the packet to PDN-GW in core network 220. See also Fig 14 and text on [0061 and 0065-0066] teaches WAG sends IP session signal (i.e. first packet) to the P-GW in a core network);
and forwarding, by the first WAG, the third data packet to the core network (Yeh on [0037] teaches the WAG 213 then transmits the packet to PDN-GW in core network 220. See also Fig 14, step 3, step 4 and text on [0061 and 0065-0066] teaches WAG sends IP session signal (i.e. first packet) and update response message (i.e. third packet) to the P-GW in a core network).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yeh into the teaching of Rydnell by transmitting plurality of packets from UE to core network via WAG. One would be motivated to do so in order to determine IP flow mobility between different access network by securely transmitting packet in different network using GTP (Yeh on [0009-0011]).
Regarding claim 2 the combination of Rydnell and Yeh teaches all the limitations of claim 1 above, Rydnell further teaches wherein the second data packet corresponds to the first data flow (Ryndell Fig 8 and text on [0089-0094] teaches the MS/UE sends an IKE_AUTH Request message (i.e. second data packet corresponds to first pair of message of IKEV2 as a data flow) to the new GASN, e.g. a PDG (i.e. second gateway)).
Regarding claim 3 the combination of Rydnell and Yeh teaches all the limitations of claim 1 above, Rydnell further teaches wherein the second data packet corresponds to a request by the UE for confirmation that an Internet Protocol (IP) address presently assigned to the UE can still be used to conduct the first data flow (Rydnell [0081] teaches when a user decides or needs to make a handover from a UTRAN to a WLAN access (i.e. moving from first location to second location). Hence, it is here supposed that the WLAN tunnel is set up between MS/UE and a new GASN, for example PDG-X, 0', e.g. it is possible to do it without assigning an IP address etc. It should be enabled to keep the same IP address as used in UTRAN (i.e. IP address assigned at URAN can be still used with WLAN). The MS/UE sends a routing area update request message (i.e. request confirming the IP address), for example with IMSI, Update Type etc. to the new GASN, 1'. Update type shall for example indicate "update from UTRAN access". See on [0036] teaches keeping the same IP address between different access networks. See also on [0081] teaches keeping the same IP address and UE system sending routing update request. See also on [0084] teaches establishing IP address of Th MS before tunnel setup is completed).

Regarding claim 4 the combination of Rydnell and Yeh teaches all the limitations of claim 3 above, Rydnell further teaches further comprising the second WAG transmitting a response to the UE request, the response comprising confirmation that the UE can continue to use the IP address presently assigned to the UE (Rydnell [0081] teaches when a user decides or needs to make a handover from a UTRAN to a WLAN access (i.e. moving from first location to second location). Hence, it is here supposed that the WLAN tunnel is set up between MS/UE and a new GASN, for example PDG-X, 0', e.g. it is possible to do it without assigning an IP address etc. It should be enabled to keep the same IP address as used in UTRAN (i.e. IP address assigned at URAN can be still used with WLAN). The MS/UE sends a routing area update request message (i.e. request confirming the IP address), for example with IMSI, Update Type etc. to the new GASN, 1'. Update type shall for example indicate "update from UTRAN access". See on [0036] teaches keeping the same IP address between different access networks. See also on [0081] teaches keeping the same IP address and UE system sending routing update request. See also on [0084] teaches establishing IP address of Th MS before tunnel setup is completed).

Regarding claim 7 the combination of Rydnell and Yeh teaches all the limitations of claim 1 above, Rydnell further teaches further comprising transmitting user data associated with the UE via the GTP tunnel connection (Rydnell on [0066 and 0069-0070] teaches the access to UTRAN 201. Access for mobile user station 5 user plane traffic is provided via two GASNs in the local core network 100, namely new GASN.sub.2 20 and GASN.sub.1'10', forming an anchor point, over GTP-U (i.e. transmitting data over GTP tunnel)).
Regarding claim 9 the combination of Rydnell and Yeh teaches all the limitations of claim 1 above, Rydnell further teaches wherein the second WAG determining the identity of the first WAG comprises the second WAG receiving the identity of the first WAG from a Wireless Authentication, Authorization, and Accounting Proxy (WAP) (Ryndell on [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request message (i.e. second packet) to the new PDG. The new PDG (i.e. second WAG) requests the previous GASN (i.e. first WAG) address from HSS/AAA server (i.e. WAP), See on [0021] teaches AAA refers HLR/AAA (Authentication Authorization Accounting) server).

Regarding claim 10 the combination of Rydnell and Yeh teaches all the limitations of claim 9 above, Rydnell further teaches wherein: the second WAG receives the identity of the first WAG from the WAP in response to the second WAG requesting the identity of the first WAG from the WAP (Ryndell on [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request message (i.e. second packet) to the new PDG. The new PDG (i.e. second WAG) requests the previous GASN (i.e. first WAG) address from HSS/AAA server (i.e. WAP), See on [0021] teaches AAA refers HLR/AAA (Authentication Authorization Accounting) server).
and - 21 -FILED ELECTRONICALLYDocket No. 800266-US-CNT the second WAG requests the identity of the first WAG from the WAP in response to the second WAG receiving the second data packet (Ryndell on [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request message (i.e. second packet) to the new PDG. The new PDG (i.e. second WAG) requests the previous GASN (i.e. first WAG) address from HSS/AAA server (i.e. WAP), See on [0021] teaches AAA refers HLR/AAA (Authentication Authorization Accounting) server).

Regarding claim 14 Rydnell teaches A method of data communication between an access network and a core network, the method comprising (Rydnell on [0009-0010] teaches method for communicating data in a core and access network);  
a second WAG receiving, from the UE, a request by the UE for confirmation that an Internet Protocol (IP) address presently assigned to the UE can still be used for the first data flow, the request being received by the second WAG after the UE moves from a first location corresponding to the first WAG to a second location corresponding to the second WAG (Rydnell [0081] teaches when a user decides or needs to make a handover from a UTRAN to a WLAN access (i.e. moving from first location to second location). Hence, it is here supposed that the WLAN tunnel is set up between MS/UE and a new GASN, for example PDG-X, 0', e.g. it is possible to do it without assigning an IP address etc. It should be enabled to keep the same IP address as used in UTRAN (i.e. IP address assigned at URAN can be still used with WLAN). The MS/UE sends a routing area update request message (i.e. request confirming the IP address), for example with IMSI, Update Type etc. to the new GASN, 1'. Update type shall for example indicate "update from UTRAN access". See on [0036] teaches keeping the same IP address between different access networks. See also on [0081] teaches keeping the same IP address and UE system sending routing update request. See also on [0084] teaches establishing IP address of Th MS before tunnel setup is completed. See also Fig 8 and text on [0084-0090] teaches a UTRAN to I-WLAN handover according to another GTP-based implementation. When the terminal connects to I-WLAN, it performs authentication using IKEv2 and then sets up an IP Sec tunnel to the new GASN, e.g. PDG/TTG. In order to update the PDP context in the previous GASN and to establish the IP address of the MS before tunnel set up is completed);
the second WAG determining an identity of the first WAG in the access network in response to the second WAG receiving the request (Ryndell Fig 8 and text on [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request message to the new PDG. The new PDG (i.e. second WAG) requests the previous GASN (i.e. first WAG) address from HSS/AAA. The new PDG sends MIP Registration Request to the previous GASN concerned. The MIP message contains the required information (new PDG Address, Tunnel Endpoint Identifier, serving network identity etc.). See also Fig 8 and text on [0089-0094] teaches the MS/UE sends an IKE_AUTH Request message to the new GASN, e.g. a PDG (i.e. second gateway),  the Routing Area Update request contains an identifier (e.g. NAI, RAI, . . . ,) of the previous GASN so that the TTG can find it without having to contact the HSS/AAA); - 22 -FILED ELECTRONICALLYDocket No. 800266-US-CNT
in response to determining the identity of the second WAG, establishing a GPRS Tunneling Protocol (GTP) tunnel connection between the first WAG and the second WAG (Ryndell on [0056] teaches GTP (GPRS tunneling) between GASN1 e.g. PDG (i.e. second gateway) and GASN3 (first gateway));
 after establishing the GTP tunnel connection, receiving by the first WAG a second data packet corresponding to the first data flow (Ryndell on [0092] teaches the MS sends a IKE_AUTH Request message (i.e. second packet) to the new GASN (PDG) (i.e. second gateway). The message contains the RAU information needed. Update Type shall indicate "Update from UTRAN access". In this case the parameters P-TMSI, VLR TMSI, P-TMSI Signature, old RA etc.);
the first WAG transmitting to the second WAG, via the GTP tunnel connection, the second data packet  (Ryndell on [0095] teaches the new GASN (PDG) sends an Update PDP Context Request (new GASN (PDG) Address, QoS Negotiated, Tunnel Endpoint Identifier, serving network identity, CGI/SAI, RAT type) to the previous GASN).
Although Rydnell teaches first gateway receiving first data packet, but fails to explicitly teach receiving, by a first wireless access gateway (WAG) in the access network, a first data packet corresponding to a first data flow transmitted by a computer system in the core network, the first data flow being intended for a user equipment (UE), the first WAG transmitting the first data packet to the UE and the second WAG transmitting the second data packet over the access network to the UE, however Yeh from analogous art teaches receiving, by a first wireless access gateway (WAG) in the access network, a first data packet corresponding to a first data flow transmitted from a user equipment (UE) (Yeh Fig 2 block 213 and text on [0037] teaches packet is sent by the UE 210 (i.e. first data flow) to WAG 213 in a access network);
forwarding, by the first WAG, the first data packet to the core network (Yeh on [0037] teaches the WAG 213 then transmits the packet to PDN-GW in core network 220. See also Fig 14 and text on [0061 and 0065-0066] teaches WAG sends IP session signal (i.e. first packet) to the P-GW in a core network);
and forwarding, by the first WAG, the third data packet to the core network (Yeh on [0037] teaches the WAG 213 then transmits the packet to PDN-GW in core network 220. See also Fig 14, step 3, step 4 and text on [0061 and 0065-0066] teaches WAG sends IP session signal (i.e. first packet) and update response message (i.e. third packet) to the P-GW in a core network).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yeh into the teaching of Rydnell by transmitting plurality of packets from UE to core network via WAG. One would be motivated to do so in order to determine IP flow mobility between different access network by securely transmitting packet in different network using GTP (Yeh on [0009-0011]).
Regarding claim 15 the combination of Rydnell and Yeh teaches all the limitations of claim 14 above, Rydnell further teaches wherein the first WAG determines the identity of the second WAG in response to the first WAG determining that the UE is inaccessible via the first WAG (Rydnell Fig 7-8 and text on [0081-0082 and 0087-0095] teaches UE is inaccessible via the previous GASN. The UE sends authentication request to new PDG and the new PDG request IP address from previous GASN (i.e. indicting UE is inaccessible via first WAG)).

Regarding claim 16 the combination of Rydnell and Yeh teaches all the limitations of claim 14 above, Rydnell further teaches wherein the first WAG determining the identity of the second WAG comprises the first WAG receiving the identity of the second WAG from a Wireless Authentication, Authorization, and Accounting Proxy (WAP) (Ryndell on [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request message to the new PDG. The new PDG  requests the previous GASN address from HSS/AAA server (i.e. WAP), See on [0021] teaches AAA refers HLR/AAA (Authentication Authorization Accounting) server).
Regarding claim 17 the combination of Rydnell and Yeh teaches all the limitations of claim 16 above, Rydnell further teaches wherein the first WAG receives the identity of the second WAG from the WAP in response to the first WAG requesting the identity of the second WAG from the WAP (Ryndell on [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request message to the new PDG. The new PDG  requests (i.e. request by the second WAG) the previous GASN address from HSS/AAA server (i.e. WAP), See on [0021] teaches AAA refers HLR/AAA (Authentication Authorization Accounting) server).
Regarding claim 18 the combination of Rydnell and Yeh teaches all the limitations of claim 16 above, Rydnell further teaches wherein the first WAG receives the identity of the second WAG from the WAP in response to the UE transmitting an authentication request to the WAP (Ryndell on [0109-0112] teaches MS (i.e. UE) sends a IKE_AUTH Request (i.e. authentication request by UE) message to the new PDG. The new PDG  requests the previous GASN address from HSS/AAA server (i.e. WAP), See on [0021] teaches AAA refers HLR/AAA (Authentication Authorization Accounting) server).

Claims 5-6, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rydnell et al (hereinafter Rydnell) (US 20080219218) in view of Yeh et al (hereinafter Yeh) (US 20130070596) and further in view of Cartmell et al (hereinafter Cartmell) (US 20130326631).

Regarding claim 5 the combination of Rydnell and Yeh teaches all the limitations of claim 1 above, although the combination teaches transmitting first and third packet but fails to explicitly teach receiving a fourth data packet at the first WAG, the fourth data packet being received from the core network, the fourth data packet corresponding to the first data flow intended for the UE; the first WAG transmitting the fourth data packet to the second WAG via the GTP tunnel connection; and the second WAG transmitting the fourth data packet to the UE, however Cartmell from analogous art teaches further comprising: receiving a fourth data packet at the first WAG, the fourth data packet being received from the core network, the fourth data packet corresponding to the first data flow intended for the UE; the first WAG transmitting the fourth data packet to the second WAG via the GTP tunnel connection; and the second WAG transmitting the fourth data packet to the UE (Cartmell Fig 8 and text on [0116-0119] teaches receiving data packet 802 (i.e. fourth data packet) at PGW 234 (i.e. first gateway), the packet is intended for UE 204, PGW transmits the data packet to CGW (i.e. ac as second WAG when packet is transmitted to the UE) and the CGW transmits the packet to UE).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cartmell into the combined teaching of Rydnell and Yeh by transmitting plurality of packets from UE to core network via WAG. One would be motivated to do so in order to securely transmit data packet to the core network via the wireless access gateway (WAG) by inspecting the data packet at the WAG and transmitting the packet to the desired location based on the inspection result (Cartmell on [0004-0006]).

Regarding claim 6 the combination of Rydnell, Yeh and Cartmell teaches all the limitations of claim 5 above, Cartmell further teaches wherein: the fourth data packet is transmitted by an origin server to the first WAG via the core network (Cartmell Fig 8 and text on [0116-0119] teaches receiving data packet 802 (i.e. fourth data packet) at PGW 234 (i.e. first gateway) from server 222, the packet is intended for UE 204, PGW transmits the data packet to CGW (i.e. ac as second WAG when packet is transmitted to the UE) and the CGW transmits the packet to UE).
and the method further comprises the first WAG performing a network address translation operation on the fourth data packet before transmitting the fourth data packet to the second WAG (Cartmell on [0094-0097] teaches CGW may comprise Internet Protocol flow mobility (IFOM) 208, packet inspection (PI) 210, and/or network address translation (NAT) functionality 212. the CGW may send the packet to the NAT functionality within the CGW where the packet may be network address translated (NATed)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cartmell into the combined teaching of Rydnell and Yeh by transmitting plurality of packets from UE to core network via WAG and the WAG performing address translation. One would be motivated to do so in order to securely transmit data packet to the core network via the wireless access gateway (WAG) by inspecting the data packet at the WAG and transmitting the packet to the desired location based on the inspection result (Cartmell on [0004-0006]).
Regarding claim 8 the combination of Rydnell and Yeh teaches all the limitations of claim 1 above, the combination fails to explicitly teach the second WAG inspecting the second data packet to determine whether the second data packet is part of an existing data flow or part of a new data flow however Cartmell from analogous art teaches further comprising the second WAG inspecting the second data packet to determine whether the second data packet is part of an existing data flow or part of a new data flow (Cartmell on [0098] teaches the CGW may have IFOM, packet inspection (PI), and/or NAT functionality. See on [0111-0112] teaches the CGW may use a deep packet inspection (DPI) to identify an IP flow).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cartmell into the combined teaching of Rydnell and Yeh by transmitting plurality of packets from UE to core network via WAG and the WAG inspecting the packet. One would be motivated to do so in order to securely transmit data packet to the core network via the wireless access gateway (WAG) by inspecting the data packet at the WAG and transmitting the packet to the desired location based on the inspection result (Cartmell on [0004-0006]).
Regarding claim 12 the combination of Rydnell and Yeh teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the second WAG determining the identity of the first WAG comprises the second WAG inspecting an IP address of the UE and determining the identity of the first WAG based on the IP address of the UE, however Cartmell from analogous art teaches wherein the second WAG determining the identity of the first WAG comprises the second WAG inspecting an IP address of the UE and determining the identity of the first WAG based on the IP address of the UE (Cartmell on [0098] teaches the CGW may have IFOM, packet inspection (PI), and/or NAT functionality. See on [0111-0112] teaches the CGW may use a deep packet inspection (DPI) to identify an IP flow. See also on [0108] teaches The CGW may look at the destination address. At 416, If the destination address matches an IP address within the linkage table, at 418, the CGW may SIPTO this packet (e.g., directly) to the Application Server. The Application Server and UE may exchange packets, via the CGW for example, with the packets bypassing the mobile core network. If the destination IP address does not match an IP address in the linkage table, at 420, the CGW may route the uplink packet towards the Application Server 222 via the mobile core network (i.e. determining identity based on matching IP address)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cartmell into the combined teaching of Rydnell and Yeh by transmitting plurality of packets from UE to core network via WAG and the WAG inspecting the packet. One would be motivated to do so in order to securely transmit data packet to the core network via the wireless access gateway (WAG) by inspecting the data packet at the WAG and transmitting the packet to the desired location based on the inspection result (Cartmell on [0004-0006]).
Regarding claim 13 the combination of Rydnell and Yeh teaches all the limitations of claim 1 above, the combination fails to explicitly teach receiving, by the second WAG, a fourth data packet corresponding to a second data flow transmitted from the UE; and the second WAG transmitting the fourth data packet to a computer system while bypassing the GTP tunnel connection, however Cartmell from analogous art teaches further comprising: receiving, by the second WAG, a fourth data packet corresponding to a second data flow transmitted from the UE; and the second WAG transmitting the fourth data packet to a computer system while bypassing the GTP tunnel connection (Cartmell on [0108] teaches If the destination address matches an IP address within the linkage table, at 418, the CGW may SIPTO this packet (e.g., directly) to the Application Server. The Application Server and UE may exchange packets, via the CGW for example, with the packets bypassing the mobile core network (i.e. fourth packet when IP address matches, the packet is transmitted towards destination server bypassing the core network. in other words directly transmitted without going through the core network tunnel). See Fig 8 and text on [0117-0119] teaches packet 808 is transmitted towards destination while bypassing the core network tunnel).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cartmell into the combined teaching of Rydnell and Yeh by transmitting plurality of packets from UE to core network via WAG and bypassing the GTP tunnel. One would be motivated to do so in order to securely transmit data packet to the core network via the wireless access gateway (WAG) by inspecting the data packet at the WAG and transmitting the packet to the desired location based on the inspection result whether to bypass the core network and transmit the packet directly to the server/UE (Cartmell on [0004-0006]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rydnell et al (hereinafter Rydnell) (US 20080219218) in view of Yeh et al (hereinafter Yeh) (US 20130070596) and further in view of Lee et al (hereinafter Lee) (US 20080057906).

Regarding claim 11 the combination of Rydnell and Yeh teaches all the limitations of claim 9 above, the combination fails to explicitly teach  wherein the second WAG receives the identity of the first WAG from the WAP in response to the UE transmitting a re-authentication request to the WAP, however Lee from analogous art teaches wherein the second WAG receives the identity of the first WAG from the WAP in response to the UE transmitting a re-authentication request to the WAP (Lee on [0006] teaches the mobile node transmits a re-authentication request message for re-authentication of the mobile node to the AAA server, and the AAA server checks the re-authentication request message received from the mobile node, and performs a re-authentication procedure when the re-authentication of the mobile node is valid).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lee into the combined teaching of Rydnell and Yeh by transmitting re-authentication request by the UE to WAP server. One would be motivated to do so in order to securely perform authentication when UE terminal moves from first location to second location, thereby performing re-authentication in order to securely rout data packet between WAG and UE terminal (Lee on [0008]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell et al (hereinafter Cartmell) (US 20130326631) in view of Choi et al (hereinafter Choi) (US 20140293882).

Regarding claim 19 Cartmell teaches A method of selectively routing data communications between an access network and a packet data network and between the access network and a wireless operator core network, comprising: - 23 -FILED ELECTRONICALLYDocket No. 800266-US-CNT (Cartmell Fig 2 and text on [0095-0097] teaches core network 230, network 228 (i.e. packet data network), and LAN 226 (i.e. access network) directly connected with gateway 214);
providing a wireless access gateway (WAG) with network connectivity to the access network, the wireless operator core network, and the packet data network, wherein the packet data network resides outside of the wireless operator core network (Cartmell Fig 2 and text on [0095-0097] teaches core network 230, network 228 (i.e. packet data network outside of core network 230), and LAN 226 (i.e. access network) directly connected with gateway 214);
 receiving by the WAG via the access network a first data packet intended for a first computer system [[included in the wireless operator core network]] (Cartmell on [0095] teaches the uplink packet may reach the CGW via WiFi and/or cellular communications 226 (i.e. access network) to be transmitted towards Application server 222 (i.e. a first computer system). See also Fig 3 and text on [0100] teaches the uplink packet is sent from CGW to the server);
the first data packet comprising a source address and a destination address (Cartmell on [0101] teaches the packet having source and destination IP addresses. See on [0116] teaches a first packet may arrive at the CGW, e.g., via 218 with source IP address as an EPC-assigned WiFi IP address and destination as the Application Server 222 IP address);
selectively routing, by the WAG, the first data packet to the first computer system via the wireless operator core network (Cartmell on [0093] teaches the CGW may route uplink packets to the Application Server, e.g., via the EPC 230 (i.e. core network). See on Fig 4 and text on [0100 and 0108] teaches If the destination IP address does not match an IP address in the linkage table, at 420, the CGW may route the uplink packet towards the Application Server 222 via the mobile core network (i.e. first packet when IP address matches is routed towards the destination server via core network). The Application Server and UE may exchange packets via the CGW and/or the mobile core network);
receiving by the WAG via the access network a second data packet intended for a second computer system included in the packet data network, the second data packet comprising the source address and the destination address (Cartmell on [0116] teaches a second packet may arrive at the CGW, e.g., via 216 with source as ECP-assigned IP address and destination as the Application Server 222 IP address. See on [0097] teaches Application Server to send a downlink packet (i.e. maybe also a second packet which is to be transmitted towards client device or UE as a second computer included in the network 226 as packet data network) that may be destined to the client, directly to the CGW 214. See also on [0117] teaches For downlink packets that may be received by the CGW (e.g., directly from the Application Server via 806), the CGW may forward the packets to the client using the access (e.g., based on policies and DFM). The downlink packets via 806 may have the source IP address as the Application Server IP address and the destination IP address as the CGW Public IP address);
and selectively routing, by the WAG, the second data packet to the second computer system via the packet data network while bypassing the wireless operator core network (Cartmell on [0108] teaches If the destination address matches an IP address within the linkage table, at 418, the CGW may SIPTO this packet (e.g., directly) to the Application Server. The Application Server and UE may exchange packets, via the CGW for example, with the packets bypassing the mobile core network (i.e. second packet when IP address matches the packet is transmitted towards destination server bypassing the core network). See on [0116] teaches a first packet (i.e. second packet in this case since its bypassing core network) is sent from the gateway to the server 222. See also on [0117] teaches For downlink packets that may be received by the CGW (e.g., directly from the Application Server via 806), the CGW may forward the packets to the client using the access (e.g., based on policies and DFM). The downlink packets via 806 may have the source IP address as the Application Server IP address and the destination IP address as the CGW Public IP address).

Although Cartmell teaches core network, but fails to explicitly teach [[receiving by the WAG via the access network a first data packet intended for]] a first computer system[included in the wireless operator core network, however Choi from analogous art teaches a first computer system[included in the wireless operator core network (Choi Fig 1 block 108-109 and text on [0019 and 0027] teaches the UE 102 can initiate a PDN connection with another network node (i.e. first computer), such as a core network node 109 in the core network 108).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Choi into the teaching of Cartmell by having computer system in the core network. One would be motivated to do so in order to securely transmit packet from UE in a packet data network to computer in a core network based on inspecting IP address in the packet by the wireless access gateway when the computer system in in the core network (Choi on [0001-0002 and 0015-0016]).
Regarding claim 20 the combination of Cartmell and Choi teaches all the limitations of claim 19 above, Cartmell further teaches wherein the first data packet is selectively routed to the first computer system based on at least one of: a source Internet Protocol (IP) address; a source User Datagram Protocol/Transmission Control Protocol (UDP/TCP) port; a destination IP address; a destination UDP/TCP port; or a traffic type of the first data packet or the second data packet (Cartmell on [0093] teaches the CGW may route uplink packets to the Application Server, e.g., via the EPC 230 (i.e. core network). See on Fig 4 and text on [0100 and 0108] teaches If the destination IP address does not match an IP address in the linkage table, at 420, the CGW may route the uplink packet towards the Application Server 222 via the mobile core network (i.e. first packet when IP address matches is routed towards the destination server via core network). The Application Server and UE may exchange packets via the CGW and/or the mobile core network. See on [0060] teaches routing the packet based on TCP/UDP protocol).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schroeder et al (US 20130288644) is directed towards A mobile network typically relies on Subscriber Identity Module (SIM)-based authentication whereby the mobile network receives an International Mobile Subscriber Identity (IMSI) stored on the SIM module of the wireless device to lookup subscriber account information and status, subscribed services, and service level for the subscriber using the wireless device. In general, techniques are described for emulating SIM- or mobile-based authentication methods using alternative subscriber identifiers to establish authenticated connectivity between a mobile service provider gateway and a wireless device attached to an alternate access network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOEEN KHAN/
 Examiner, Art Unit 2436